Citation Nr: 1702586	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  13-31 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 50 percent disabling. 

2.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 30 percent disabling. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse 

ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1949 to October 1952, to include combat service during the Korean War.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran and his wife testified at an RO hearing.  A transcript of the hearing has been associated with the claims file.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  Any future consideration of this case must account for the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues of entitlement to increased ratings for posttraumatic stress disorder and a hearing loss disability, as well as entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be remanded for further development, to include providing the Veteran with new VA examinations.

The Veteran was provided PTSD and hearing loss examinations in 2011 and 2013.  There are no VA examinations for either disorder since.  While the record includes a June 2016 private hearing test showing further decrease in the Veteran's hearing, that study is incomplete and there is no evidence that this latest study included a controlled speech discrimination test using the Maryland CNC word list as required by 38 C.F.R. § 3.385 (2016).  The record also notes that the Veteran's anti-anxiety medicine has recently been increased and that he and his family have submitted letters noting an increase in severity of his posttraumatic stress symptoms, but the current nature of any disability due to posttraumatic stress disorder is unclear. 

The Veteran's records and statements regarding his worsening symptoms, combined with the length of time since his last VA examination, warrant new VA examinations to determine the severity of his posttraumatic stress disorder, and bilateral hearing loss.  See 38 C.F.R. § 3.327 (a) (2016)

The record also indicates that the Veteran has received regular treatment and at the Las Fronteras Adult Day Care for over a year, but those records have not been associated with the claims file.  Recent pertinent VA treatment records should also be obtained from any other appropriate VA facility.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any pertinent private medical and/or non-medical evidence that is not included in the claims file.  Thereafter, the RO must conduct all appropriate development that is consistent with VA's duty to assist.

2.  Obtain the Veteran's VA outpatient treatment records, dating since 2013, and associate these with the Veterans Benefits Management System (VBMS) electronic file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Contact the Social Security Administration and determine whether the Veteran has ever filed a claim for disability benefits.  If so, then obtain the administrative decision addressing that claim and all supporting medical records.  If the AOJ cannot locate the records referenced above, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Thereafter schedule the Veteran for a VA audiological examination.  The entire claims file, to include all VBMS and Virtual VA records, as well as a copy of this REMAND, must be made available to the VA examiner, who must note its review.  The VA audiologist must assess the severity of the Veteran's bilateral hearing loss.  The examiner should use the appropriate disability benefits questionnaire to assess the severity of the Veteran's bilateral hearing loss and address the nature and extent of any functional and occupational impairment due to a hearing loss.

5.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist to address the nature and extent of his posttraumatic stress disorder.  The examiner must be provided access to the Veteran's claims folder, as well as to any pertinent files in Virtual VA and VBMS.  The examiner must specify in the report that the claims file and any Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.

The mental health examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of his posttraumatic stress disorder.  The examiner must specifically address whether the Veteran's posttraumatic stress disorder precludes him from obtaining and retaining substantially gainful employment.  In so doing the examiner must address the Veteran's statements regarding the severity of his posttraumatic stress disorder, along with the statements offered by his wife and son.  The mental health specialist must also diagnose any other manifested psychiatric disability and attempt to distinguish the symptoms related to any such disorder, to include dementia, from symptoms caused by posttraumatic stress disorder.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  The Veteran should be afforded a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities alone on his ability to obtain and retain substantially gainful employment.  The social worker must address whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's posttraumatic stress disorder, bilateral hearing loss, and tinnitus standing alone prevent all forms of substantially gainful employment that are consistent with his education and occupational experience.  The appellant's age MAY NOT be considered in making the determination. 

The claims folder, access to all records in Virtual VA and VBMS, and a copy of this remand must be provided to and reviewed by the social worker.  A complete rationale must be provided for any opinion offered, and the social worker must explain the reasoning therefore.  If the question cannot be answered without resorting to pure speculation, the social worker must provide a complete explanation as to why that is so.

7.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the development requested has been completed, the RO/AMC should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

9.  Thereafter, the RO/AMC must readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




